      Case 1:19-cv-04355-LGS-GWG Document 648 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                           :

                          Plaintiff,                          :
                                                                   ORDER
                                                                   19 Civ. 4355 (LGS) (GWG)
COLLECTOR’S COFFEE INC., et al.,                              :

                           Defendants.                        :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        With regard to Docket ## 639 and 643, defendants state that they are unable to pay for
the Zoom platform they have proposed and the Court is aware that many governmental agencies
have found security deficits in the Zoom platform. Accordingly, the Court will not require the
use of Zoom at this time. In light of the representation that the WebEx platform has already
been used by the SEC and by the parties to this case, and given that defendant’s counsel has not
provided a compelling reason why it should not be used, the Court finds that WebEx is an
appropriate platform. The Court assumes that it can be easily accessed with a web link.
Accordingly, the proposed Order proffered by the SEC will be issued with minor changes.

        Finally, with regard to defendant's location (discussed in Docket # 642), it is odd for a
party in his sworn statement to seek to have the Court make a ruling. The Court assumes that
defendant's attorneys have satisfied themselves that he can legally appear from Russia for the
hearing.

        SO ORDERED.

Dated: November 17, 2020
       New York, New York
